Motion Denied; Order filed October 30, 2014.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00094-CV
                                     ____________

                       ALAN NELSON CROTTS, Appellant

                                           V.

                    JESSALYN ELIZABETH COLE, Appellee


                     On Appeal from the 149th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 73368

                                       ORDER

      Appellant’s brief was filed on April 23, 2014. On August 15, 2014, appellee
moved to dismiss the appeal, asserting appellant had not properly presented this cause in
his brief. Appellant filed a response in opposition to dismissal and a motion for leave to
amend his brief. On August 28, 2014, this court denied appellee’s motion to dismiss,
granted appellant’s motion for leave to file an amended brief, and ordered appellant to
file an amended brief in compliance with the appellate rules. The amended brief was due
on or before September 26, 2014.
      On October 15, 2014, appellee has filed another motion to dismiss, asserting that
appellant failed to file an amended brief in accordance with this court’s order. While it
appears that appellant did not respond to this court’s order, appellant actually filed his
amended brief on August 27, 2014, after this court’s order for re-briefing was scheduled
for issuance. Appellant’s amended brief substantially complies with the appellate rules.

      Accordingly, we DENY appellee’s motion to dismiss. Appellee filed a brief on
May 27, 2014, in response to appellant’s original brief. If appellee desires to file an
amended brief to address appellant’s amended brief, the amended appellee’s brief shall
be due on or before November 28, 2014.



                                     PER CURIAM